t c memo united_states tax_court joseph green and fe green petitioners v commissioner of internal revenue respondent docket no filed date joseph green for petitioners steven w ianacone for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443 and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the facts pertinent to the disposition of this matter are summarized below background respondent determined deficiencies in petitioners' federal income taxes an addition_to_tax and a penalty as follows addition_to_tax penalty year deficiency sec_6661 sec_6662 dollar_figure dollar_figure --- dollar_figure --- dollar_figure duplicate notices of deficiency dated date were sent to fe green petitioner and joseph green pincite hastings mill road pittsburgh pennsylvania and to p o box cherry hill new jersey united_states postal service form_3877 form reflects that the notices of deficiency were mailed on date on date approximately one year prior to the mailing of the notices of deficiency petitioner notified the internal_revenue_service appeals_office in newark new jersey appeals by letter of joseph green's new address in lyndhurst new jersey no notice_of_deficiency was sent to joseph green's lyndhurst new jersey address petitioners filed a petition seeking a redetermination of their tax_liability for and at the time of filing the petition herein petitioner resided in pittsburgh pennsylvania and joseph green resided in lyndhurst new jersey the date date is reflected on the petition next to the signature of each petitioner the envelope in which the petition was mailed is postmarked date the envelope is a priority mail u s postal service envelope the petition was received and date stamped by the court on date the 90th day from date was thursday date which was not a legal_holiday in the district of columbia in her motion to dismiss respondent asserts that because the notice_of_deficiency was mailed on date the filing of the petition on date is untimely respondent further argues that even considering the u s postal service postmark reflected on the envelope in which the petition was contained date the petition is nevertheless untimely at the hearing held on this matter respondent conceded that the notice_of_deficiency mailed on date with respect to joseph green is invalid since it was not sent to his last_known_address petitioner asserts that the envelope containing the notice_of_deficiency is postmarked date and therefore her petition mailed date was timely filed no evidence either a postmarked envelope testimony or an affidavit were offered to support petitioner's allegations petitioner did not appear at the hearing on respondent's motion to dismiss by order dated date petitioner was given an opportunity to submit a report on or before date pertaining to the allegation that the notice_of_deficiency was mailed sometime after date the order sent by certified mail was returned to the court on date continued discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if respondent mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency was mailed to file a petition in this court for a redetermination of the deficiency sec_6213 in the absence of contrary evidence form_3877 is proof of mailing of the notice_of_deficiency carlyle v commissioner tcmemo_1993_176 citing united_states v zolla f 2d 9th cir see also 60_tc_522 affd per curiam 499_f2d_550 2d cir continued unclaimed by petitioner massie v commissioner tcmemo_1995_173 the notice_of_deficiency was mailed on date as reflected on form_3877 the statutory 90-day period for timely filing a petition with this court expired on date as indicated above this court does not have jurisdiction to redetermine the deficiency unless petitioner can demonstrate that the petition was timely filed petitioner has not produced any evidence which would indicate another date of the mailing of the notice_of_deficiency accordingly the petition was not filed within the 90-day period pursuant to sec_6213 respondent's motion to dismiss on the basis of petitioner's failure to timely petition this court is granted we have found that the notice_of_deficiency was mailed on date respondent has indicated that she concedes that the notice_of_deficiency was not issued to the last_known_address of joseph green accordingly this matter will be dismissed for lack of jurisdiction as to joseph green on the basis that no valid notice_of_deficiency was issued to petitioner joseph green at his last_known_address although petitioner cannot pursue her case in this court she is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the united_states court of federal claims see 55_tc_138 it is well established that this court has jurisdiction to determine whether we have jurisdiction over a particular case 69_tc_999 however since we have determined that we do not have jurisdiction we cannot consider other arguments made by continued an order of dismissal will be entered continued petitioners relating to respondent's alleged violation of administrative procedures and policies
